UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-6948



DEVON SUTHERLAND,

                                              Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk.    Henry C. Morgan, Jr., District
Judge. (CA-98-958)


Submitted:   November 4, 1999              Decided:   November 9, 1999


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Devon Sutherland, Appellant Pro Se.      Robert H. Anderson, III,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Devon Sutherland seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1998).   We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error. Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.    See Sutherland v. Angelone, No. CA-98-958

(E.D. Va. June 29, 1999).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2